                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

STANLEY F. FROMPOVICZ JR,           :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :               No. 5:17-cv-02790
                                    :
DAVID HISSNER, et. al,              :
                                    :
                                     :
                  Defendants.        :
____________________________________

                                         ORDER

        AND NOW, this 21st day of January, 2020, upon consideration Plaintiff’s Partial Motion
for Summary Judgment and Defendants’ Motion for Summary Judgment and for the reasons set
forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.     Plaintiff’s Partial Motion for Summary Judgment, ECF No. 38, is DENIED.

       2.     Defendants’ Motion for Summary Judgment, ECF No. 37, is GRANTED.

       3.     Judgment is ENTERED in favor of all Defendants and against Plaintiff on all
              claims.

       4.     The case is CLOSED.



                                                          BY THE COURT:


                                                          /s/ Joseph F. Leeson, Jr._______
                                                          JOSEPH F. LEESON, JR.
                                                          United States District Court




                                              1
                                           012120
